Judgment, Supreme Court, New York County (Kenneth Shorter, J.), entered on June 13, 1989, unanimously affirmed, for the reasons stated by Kenneth Shorter, J., without costs and without disbursements. Concur —Murphy, P. J., Sullivan Kassal and Rubin, JJ.
Asch, J., concurs in a memorandum as follows: I would concur in the affirmance. The underlying questions raised in this CPLR article 78 proceeding, brought with respect to the mooring of The Bihby Venture as a prison barge, as well as the contentions of those interested, already have been considered and passed upon by this court (Matter of Silver v Koch, 137 AD2d 467, lv denied 73 NY2d 702).